Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims overcame the objections to the claims made in the previous Office Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5 – 6, 8 – 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 2002/0010519 (hereinafter Watanabe) in view of Barlow et al. US 5,189,624 (hereinafter Barlow).

Regarding claim 1, Barlow teaches: a production management system comprising:
a plurality of production facilities each including a plurality of tools and a facility body to process, using the tools, a workpiece delivered into the facility body (Fig. 7, [0088] - - a plurality of assembly lines);
a first operation instruction provider configured to give a first operator an instruction to deliver the workpiece into and out of a predetermined one of the production facilities via a display screen of an input-output device in accordance with a production plan and operating statuses of the production facilities (Fig. 7, [0089], [0090] - - a computer PC10 and a projector PRJ10 display the part requirement to a delivery worker), and

a management device configured to transmit, to the production facility into which the workpiece has been delivered by the first operator, process data for activation of the production facility in accordance with a status of delivery of the workpiece into and out of each of the production facilities ([0096] - - the display in the assembly area displays the status of the required parts, thus the workers can modify the production plan based on the contents of the display), 
store the process data, operating status information on the production facilities acquired from the production facilities, and operation status information on the first operator acquired from the first operation instruction provider, such that these pieces of information are stored in association with each other (Fig. 8 - - the operating status (parts requirement information) and the delivery status are displayed and thus stored).

But Watanabe does not explicitly teach: 
transmit, to the production facility, an NC program to control the facility body into which the workpiece has been delivered in accordance with the status of delivery of the workpiece into and out of each of the production facilities, the NC program being included in the process data;

However, Barlow teaches:


Watanabe and Barlow are analogous art because they are from the same field of endeavor.  They all relate to manufacturing process.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Watanabe, and incorporating transmitting NC program, as taught by Barlow.  

One of ordinary skill in the art would have been motivated to do this modification in order to automate the operations, as suggested by Barlow (C2, L47-48).

Regarding claim 2, the combination of Watanabe and Barlow teaches all the limitations of the base claims as outlined above. 

Barlow further teaches: each of the production facilities includes a detector configured to detect delivery of the workpiece into the production facility (C5, L58-60 - - 
upon detection by the detector that the workpiece has been delivered into the respective production facility, the management device transmits, to the respective production facility, the process data associated with the workpiece delivered into the respective production facility (C5, L61-C6,L8 - - host sends ASCII file & part program to the CNC control).

Watanabe and Barlow are combinable for the same rationale as set forth.

Regarding claim 5, the combination of Watanabe and Barlow teaches all the limitations of the base claims as outlined above. 

Barlow further teaches: a tool-unique information acquiring device configured to acquire tool-unique information unique to each of the tools, wherein the management device transmits, to the production facility, the tool-unique information included in the NC program (C6, L26-40 - - a tool list showing the tools required; C8, L40-49 - - the part program calls for a predetermined tool by a type number in a T code; the tool identification is determined using a bar code reader).

Watanabe and Barlow are combinable for the same rationale as set forth.

Regarding claim 6, the combination of Watanabe and Barlow teaches all the limitations of the base claims as outlined above. 

Barlow further teaches: with the workpiece secured to a pallet, the management device acquires a correction amount of a secured position of the workpiece relative to a reference position on the pallet, and the management device transmits, to the production facility, the correction amount associated with the workpiece delivered into the production facility (C8, L4-6 - - to probe the chuck or fixture base to obtain data for part location offsetting; the chuck or fixture base is a pallet; the part location offsetting is a correction amount).

Watanabe and Barlow are combinable for the same rationale as set forth.

Regarding claim 8, the combination of Watanabe and Barlow teaches all the limitations of the base claims as outlined above. 

Watanabe further teaches: the first operation instruction provider gives the first operator an instruction via the display screen (Fig. 7, [0089], [0090] - - a computer PC10 and a projector PRJ10 display the part requirement to a delivery worker);

Barlow further teaches: the first operation instruction provider gives the first operator an instruction to replace the tool attached to the predetermined production facility, into and out of which the workpiece is to be delivered, in addition to delivering 
the management device manages life of each of the tools (C10, L60-63 - - transmitting tool magazine configuration file with current tool life data to the host, therefore the host manages life of the tools), and
when the tools attached to the production facility, into and out of which the workpiece is to be delivered, include a replacement target tool expected to shortly reach end of its life, the management device causes the first operation instruction provider to provide an instruction to replace the replacement target tool (C22, L29-58 - - arrange tool exchange depending on the tool life requirements).

Watanabe and Barlow are combinable for the same rationale as set forth.

Regarding claim 9, the combination of Watanabe and Barlow teaches all the limitations of the base claims as outlined above. 

Watanabe further teaches: the first operation instruction provider gives the first operator an instruction via the display screen (Fig. 7, [0089], [0090] - - a computer PC10 and a projector PRJ10 display the part requirement to a delivery worker);


Barlow further teaches: the management device determines the tools to be used to process a next workpiece in accordance with the production plan (C22, L29-58 - - insures that the types to tools needed to perform a desired machining operation are available), and
when the tools attached to the predetermined production facility, into and out of which the workpiece is to be delivered, include the tool expected to reach the end of its life during processing of the next workpiece, the management device regards the tool as the replacement target tool expected to shortly reach the end of its life and causes the first operation instruction provider to provide the instruction to replace the replacement target tool (C22, L29-58 - - checking for adequate tool life needed for the operation; arranging tool exchange depending on the tool life requirements of the part program being run).

Watanabe and Barlow are combinable for the same rationale as set forth.

Regarding claim 10, the combination of Watanabe and Barlow teaches all the limitations of the base claims as outlined above. 

Watanabe further teaches: the first operation instruction provider gives the first operator an instruction via the display screen (Fig. 7, [0089], [0090] - - a computer PC10 and a projector PRJ10 display the part requirement to a delivery worker);

Barlow further teaches: the production facilities include shared tools for shared use among the production facilities, the shared tools being included in the tools (Fig. 1, C13, L34-40 - - tools in the tool staging cell are shared tools), and
permanent tools each solely holdable by an associated one of the production facilities, the permanent tools being the tools other than the shared tools (Fig. 1, C2, L7-9 - - lathe, grinder are permanent tools), and
when the shared tools attached to the predetermined production facility, into and out of which the workpiece is to be delivered, include the shared tool that will not be used for a next process, the management device causes the first operation instruction provider to provide an instruction to replace the shared tool (C10, L36-40 - - manages AGV exchanges tool magazines in anticipation of need).

Watanabe and Barlow are combinable for the same rationale as set forth.

Regarding claim 11, the combination of Watanabe and Barlow teaches all the limitations of the base claims as outlined above. 

Watanabe further teaches: the production facilities each include a facility status information acquirer, the facility status information acquirer being configured to acquire the operating status information on the production facility ([0027] - - assembling status at assembly lines are displayed), and
the management device stores the operating status information acquired by the facility status information acquirer, the operating status information being stored in 

Barlow further teaches: the production facilities each include a first status detector, and a second status detector, the operating status information including at least one of driving information on a driving device of the production facility detected by the first status detector and information indicative of a status of the production facility detected by the second status detector (C5, L49-57 - - providing the host with status, e.g. calibration dates & etc.  C10, L29-35 - - tool break detection is a first status detector; tool breaking is a driving information; C7, L20-25 - - detecting too little or too much coolant is a second status detector)

Watanabe and Barlow are combinable for the same rationale as set forth.

Regarding claim 12, the combination of Watanabe and Barlow teaches all the limitations of the base claims as outlined above. 

Watanabe further teaches: a management display configured to present information stored in the management device, the information including the operating status information on each of the production facilities, the production plan, and an actual production ([0031] - - display in a management section).

Regarding claim 13, the combination of Watanabe and Barlow teaches all the limitations of the base claims as outlined above. 

Watanabe further teaches: the first operator includes a plurality of first operators (Fig. 1 - - worker WK1 and worker WK2), 

Barlow further teaches: 
the management device stores an operation capability of each of the first operators (Fig. 3, C15, L52-56 - - fork lift type AGV 52 for transporting tool magazines; C16, L7-20 - - platform type AGV 56 for transporting project plates), and
the first operation instruction provider gives each of the first operators an instruction to deliver the workpiece into and out of the production facilities in accordance with the production plan and the operation capability of each of the first operators (Fig. 2, Fig. 3, C2, L9-12 - - an automated guided vehicle (AGV) transports the part to an appropriate machining apparatus in accordance with instructions form the host computer; C19, L61-65 - - the workstation notify the cell controller (host) the type of AGV service it needs and the cell controller instructs the AGV).

Watanabe and Barlow are combinable for the same rationale as set forth.

Regarding claim 18, Barlow teaches: a production management system comprising:

circuitry configured to:
give a first operator an instruction to deliver the workpiece into and out of a predetermined one of the production facilities via a display screen of an input-output device in accordance with a production plan and operating statuses of the production facilities (Fig. 7, [0089], [0090] - - a computer PC10 and a projector PRJ10 display the part requirement to a delivery worker);
acquire an operation status of the first operator via operation of an interface of the input-output device by the first operator (Fig. 7, [0091] - - The delivery worker inputs information regarding delivery of the required parts);
transmit, to a production facility into which the workpiece has been delivered by the first operator, process data for activation of the production facility in accordance with a status of delivery of the workpiece into and out of each of the production facilities ([0096] - - the display in the assembly area displays the status of the required parts, thus the workers can modify the production plan based on the contents of the display);
store the process data, operating status information on the production facilities acquired from the production facilities, and acquired operation status information on the first operator, such that these pieces of information are stored in association with each other (Fig. 8 - - the operating status (parts requirement information) and the delivery status are displayed and thus stored).

Watanabe does not explicitly teach: 
transmit, to the production facility, an NC program to control the facility body into which the workpiece has been delivered in accordance with the status of delivery of the workpiece into and out of each of the production facilities, the NC program being included in the process data;

However, Barlow teaches:
transmit, to the production facility, an NC program to control the facility body into which the workpiece has been delivered in accordance with the status of delivery of the workpiece into and out of each of the production facilities, the NC program being included in the process data (C5, L61-63; C6, L1-5 - - program is transmitted to the CNC control once the part is delivered; since CNC control is used, the program is NC program); 

Watanabe and Barlow are analogous art because they are from the same field of endeavor.  They all relate to manufacturing process.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Watanabe, and incorporating transmitting NC program, as taught by Barlow.  

One of ordinary skill in the art would have been motivated to do this modification in order to automate the operations, as suggested by Barlow.
Claims 3, 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 2002/0010519 (hereinafter Watanabe) in view of Barlow et al. US 5,189,624 (hereinafter Barlow) and further in view of Obrist US 5,374,231 (hereinafter Obrist).

Regarding claim 3, the combination of Watanabe and Barlow teaches all the limitations of the base claims as outlined above. 

But the combination of Watanabe and Barlow does not explicitly teach: 
the detector recognizes an identification code assigned to a member associated with the workpiece delivered into and out of the respective production facility.

However, Obrist teaches:
the detector recognizes an identification code assigned to a member associated with the workpiece delivered into and out of the respective production facility (C8, L65-67 - - the handling apparatus read the data stored in the memory module of the pallet; C8, L15-20 - - the memory module of pallet records name of the workpiece and NC machining program identification).

Watanabe, Barlow and Obrist are analogous art because they are from the same field of endeavor.  They all relate to control system of manufacturing plant.

Watanabe and Barlow, and incorporating ID tag, as taught by Obrist.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide an automatically operable manufacturing plant having an efficient system for the flow of information and data required to control the machining, as suggested by Obrist (C1, L35-40).

Regarding claim 14, the combination of Watanabe, Barlow and Obrist teaches all the limitations of the base claims as outlined above. 

Obrist further teaches:
the member is an ID tag (C8, L15-20 - - the memory module of pallet is an ID tag, it records name of the workpiece), and
the detector detects delivery of the workpiece into the respective production facility by reading the ID tag (C8, L65-67 - - the handling apparatus read the data stored in the memory module of the pallet).
Watanabe, Barlow and Obrist are combinable for the same rationale as set forth.

Regarding claim 15, the combination of Watanabe, Barlow and Obrist teaches all the limitations of the base claims as outlined above. 

Obrist further teaches:
when the detector detects delivery of the workpiece into the respective production facility by reading the ID tag, the controller unit selects the machining program required (C9, L1-8)

Barlow further teaches:
the management device transmits an NC program to control the facility body into which the workpiece has been delivered to the respective production facility (C6, 1-5 - - the control selects the program specified, if it is not in the memory, the control requests transmittal of the part program from the host).

Watanabe, Barlow and Obrist are combinable for the same rationale as set forth.

Regarding claim 16, the combination of Watanabe, Barlow and Obrist teaches all the limitations of the base claims as outlined above. 

Obrist further teaches:
the member is an ID tag associated with a pallet (C8, L15-20 - - the memory module of pallet is an ID tag, it records name of the workpiece), and
the detector detects delivery of the workpiece into the respective production facility by reading the ID tag (C8, L65-67 - - the handling apparatus read the data stored in the memory module of the pallet).
Watanabe, Barlow and Obrist are combinable for the same rationale as set forth.

Regarding claim 17, the combination of Watanabe, Barlow and Obrist teaches all the limitations of the base claims as outlined above. 

Obrist further teaches:
when the detector detects delivery of the workpiece into the respective production facility by reading the ID tag, the controller unit selects the machining program required (C9, L1-8)

Barlow further teaches:
the management device transmits an NC program to control the facility body into which the workpiece has been delivered to the respective production facility (C6, 1-5 - - the control selects the program specified, if it is not in the memory, the control requests transmittal of the part program from the host).

Watanabe, Barlow and Obrist are combinable for the same rationale as set forth.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US 2002/0010519 (hereinafter Watanabe) in view of Barlow et al. US 5,189,624 (hereinafter Barlow) and further in view of Szuba US 6,094,793 (hereinafter Szuba).

Regarding claim 7, the combination of Watanabe and Barlow teaches all the limitations of the base claims as outlined above. 

Barlow further teaches: a second operation instruction provider to give a second operator an instruction to secure the workpiece to the pallet (C11, 36-38 - - “operator functions dealing with items such as mounting parts, measuring and adjusting offsets; Fig. 1, C13, L27-32 - - the part staging work station is interpreted as a second operator; the part staging work station mount parts on fixtures or project plates), 
Barlow also teaches a communication network for transmitting data between the host and workstations (Fig. 1). 

But the combination of Watanabe and Barlow does not explicitly teach: 
the management device acquires the correction amount as a result of an operation performed by the second operator in accordance with the instruction provided from the second operation instruction provider, and transmits, to the production facility, the correction amount associated with the workpiece delivered into the production facility.

However, Szuba teaches:
the management device acquires the correction amount as a result of an operation performed by the second operator in accordance with the instruction provided from the second operation instruction provider, and transmits, to the production facility, the correction amount associated with the workpiece delivered into the production 

Watanabe, Barlow and Szuba are analogous art because they are from the same field of endeavor.  They all relate to control system of manufacturing plant.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Barlow, and incorporating transmitting correction amounts, as taught by Szuba.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide a high production machining system, as suggested by Szuba (C2, L56-58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUHUI R PAN/Primary Examiner, Art Unit 2116